White, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner seeks to annul a prison disciplinary determination finding him guilty of a movement violation and refusing a direct order. The Attorney-General has advised this Court that respondents will not be submitting a brief in this matter and requests that the matter be dismissed as moot because the determination under review has been administratively reversed and expunged from petitioner’s records. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is moot and we therefore dismiss the petition (see, Matter of Martin v Henderson, 159 AD2d 867).
Crew III, J. P., Peters, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.